PER CURIAM.
Upon due consideration of the briefs and record on appeal we are of the opinion that the imposition of judgment and sentence upon defendant as an habitual felony offender under section 775.084, F.S., was reversible error in light of the fact that the felony conviction giving rise to the proceeding below was on appeal and hence not final, Coleman v. State, 281 So.2d 226 (Fla.App. 2nd 1973). Accordingly, the judgment and sentence is reversed and the cause remanded for further proceedings consistent herewith.
REVERSED.
CROSS, MAGER, and ALDERMAN, JJ., concur.